        Case: 3:16-cv-00814-wmc Document #: 38 Filed: 08/24/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


MICHAEL E. REINAAS,

                            Plaintiff,                         ORDER

        v.                                                  16-cvB814-wmc

ANDREW SAUL,
Commissioner of Social Security,

                            Defendant.


        On March 31, 2019, the court issued an order affirming the decision of the

Commissioner of Social Security denying benefits. Plaintiff appealed. On May 8, 2020,

the Seventh Circuit issued its decision directing this court to remand the case to the

Commissioner for further proceedings, and that same day, this court issued that order

remanding this case to the Commissioner for further proceedings consistent with the

Seventh Circuit’s decision. Now before the court are the parties’ stipulations for awards

of attorney=s fees under the Equal Access to Justice Act, 28 U.S.C. ' 2412 in the amount

of (1) $7,370.50 and expenses in the amount of $0 for Attorney Barry Schultz (dkt. #31)

and (2) $11,500.00 and expenses in the amount of $0 for Attorney Dana Duncan (dkt.

#37).


                                         ORDER

        IT IS ORDERED that plaintiff’s motions for an award of attorney fees and expenses

under the Equal Access to Justice Act are GRANTED. Plaintiff is awarded fees and costs

in the amounts of $7,370.50 and $11,500.00. These fees are awarded to plaintiff and not


                                            1
       Case: 3:16-cv-00814-wmc Document #: 38 Filed: 08/24/20 Page 2 of 2



plaintiff’s attorneys and can be offset to satisfy pre-existing debts that the litigant owes the

United States under Astrue v. Ratliff, 560 U.S. 586 (2010).

       If counsel for the parties verify plaintiff owes no pre-existing debt subject to offset,

the defendant shall direct that the award be made payable to plaintiff’s attorneys pursuant

to the EAJA assignment duly signed by plaintiff and counsel.

       If plaintiff owes a pre-existing debt subject to offset in an amount less than the EAJA

award, the Social Security Administration will instruct the U.S. Department of Treasury

that any check for the remainder after offset will be made payable to plaintiff and mailed

to the business address of plaintiff’s attorneys.

       Entered this 24th day of August, 2020.

                                            BY THE COURT:

                                            /s/
                                            __________________________________
                                            WILLIAM M. CONLEY
                                            District Judge




                                               2
